Underwood, Judge.
In this garnishment proceeding the trial court properly granted judgment against the garnishee for the sum admitted to be subject to garnishment but not delivered to the court, Code Ann. § 46-510 (c); garnishee was not relieved of the responsibility of delivering the money merely because the defendant had filed a traverse, Code Ann. § 46-402; and no reversible error has been made to appear by the record for any reason assigned. Consequently the judgment against the garnishee for the sum admitted to be due is affirmed.

Judgment affirmed.


Banke, P. J., and Carley, J., concur.